Citation Nr: 1039046	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for plantar warts / callosities 
of feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 
and from March 1981 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2008, a statement of the case 
was issued in October 2008, and a substantive appeal was received 
in December 2008.

The Veteran testified at a Board hearing in August 2010.  The 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is necessary to 
permit informed appellate review of the issue of entitlement to 
service connection for plantar warts / callosities of both feet.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the evidence of record now 
contains competent post-service evidence of a current pathology 
manifesting in the lesions identified in the Veteran's claim.  
The Veteran has recently submitted new evidence, including a 
February 2010 VA treatment report, showing objective findings of 
"very deep callosities."  Significantly, the Veteran's service 
treatment records clearly and repeatedly document that the 
Veteran was treated for lesions of the feet, characterized as 
plantar warts and as callosities.  It is not clear from the 
currently available medical evidence whether the Veteran's 
current lesions are of a nature and etiology as to be considered 
at least as likely as not to be related to the documented in-
service foot lesions (which were predominantly characterized as 
plantar warts).

The Board finds that the criteria of McLendon have been met.  It 
appears that there has been no VA examination conducted to 
specifically address the etiology of the Veteran's claimed 
current chronic disability of foot lesions.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination of the feet to determine the 
nature, extent, and etiology of any currently 
diagnosed disability manifesting in lesions 
on the Veteran's feet.  The claims file must 
be made available to the examiner for review 
in connection with the examination.  

After examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current disability 
manifesting in plantar warts, callosities, or 
other lesions on the Veteran's feet is 
etiologically related to the Veteran's 
military service.  The examiner is asked to 
specifically address the Veteran's recent VA 
treatment records showing objectively 
observed foot lesions (including those 
characterized as deep callosities).  The 
examiner is also asked to discuss the 
significance, if any, of the Veteran's 
documented in-service foot lesions (including 
those characterized as plantar warts).

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

